HAWKINS, J.
Conviction is for the transportation of intoxicating liquor; punishment being one year in the penitentiary.
No complaint appears in the record of any proceeding during the trial.
Appellant did not testify and introduced no evidence in his behalf. The state’s evidence shows that a deputy sheriff observed appellant on the street, at Cross Plains, between 4 and 5 o’clock in the afternoon. He was under the influence of liquor and had a bottle in his shirt bosom having some liquor still in it. The officer testified that the liquor was whisky. At the time he approached the officer and before arrested, appellant told the officer he was going home. The evidence shows that appellant had the whisky upon the public streets, intending to convey it to his home, and was on his way there when apprehended. There is nothing in the record to indicate that he was transporting it for medicinal purposes; to the contrary, it appears he was using it as a beverage.
The evidence supports the verdict, and the judgment must be affirmed.